Citation Nr: 0300031	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  92-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to the assignment of a higher evaluation 
for depressive disorder, currently rated as 30 percent 
disabling, from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



REMAND

The veteran had active duty from December 1971 until June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Atlanta, Georgia and Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
veteran currently resides within the jurisdiction of the 
Nashville RO.  The record indicates that in the VA Form 9 
received in November 2002, the veteran requested a hearing 
before a member of the Board at the RO. 

The case is, therefore, REMANDED to the RO for the 
following action:

The RO should schedule the veteran for 
a hearing before a member of the Board 
at the RO per 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




